Citation Nr: 1143686	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  04-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January to August 1978.  He also served in the United States Army Reserves on a period of active duty for training (ACDUTRA) from April to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for passive dependent personality disorder, spondylosis of the lumbar spine, and degenerative joint disease of the right shoulder.  Jurisdiction over his claim was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

As support for his claim, the Veteran testified at a Board hearing at the RO in April 2007, before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In October 2008, the Board denied the claims for service connection for a psychiatric disorder, lumbar spine disability, and degenerative joint disease of the right shoulder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Veterans Court).  In an October 2010 Order, the Veterans Court affirmed the Board's decision relating to claims for a psychiatric disorder and a lumbar spine disability.  The Veterans Court also vacated the Board's decision relating to the remaining claim for a right shoulder disability, and remanded this claim to the Board for further development and readjudication. 

In April 2011, the Board remanded this remaining right shoulder claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

However, because the AMC failed to comply with the remand directive pertaining to a VA examination, this claim must again be remanded.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The remand will again be via the AMC.  VA will notify the appellant if further action is required.


REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior April 2011 remand directive insofar as providing a more adequate and thorough VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated); 38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran contends his right shoulder disorder is due to an in-service parachuting injury.  He has had recent diagnoses for right shoulder osteoarthritis, as shown on VA treatment records, including upon X-ray testing.  He asserts he injured his right shoulder against the door of a C-141 airplane while attempting to do a parachute jump during military service, which he indicates occurred in August 1975 in Fort Benning, Georgia.  See April 2007 personal hearing transcript, at 13-14; and November 2009 statement to Veterans Court.  The Board notes this would date back to his service in the United States Army Reserves on a period of ACDUTRA from April 1975 to October 1975.  It appears his service treatment records (STRs) are silent for indications of an in-service right shoulder injury.  

In April 2011, the Board found it necessary to remand this claim so the Veteran could undergo a VA compensation examination to obtain a VA medical nexus opinion concerning whether his right shoulder disorder is attributable to his period of ACDUTRA and/or active duty military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

As mentioned, at the Board's request, the AMC had the Veteran undergo a VA compensation examination in June 2011 for a medical nexus opinion.  Unfortunately, though, this examiner's opinion is inadequate and the only etiology opinion of record, so another is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated. The examiner's opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

In particular, the June 2011 examiner provided a negative medical opinion against the possibility his right shoulder disorder is etiologically linked to service, but in doing so, improperly relied upon the absence of medical treatment for a right shoulder disorder.  In reviewing the claims file, the examiner noted that the Veteran did not seek medical attention for his right shoulder injury and resulting pain until approximately 2002, when he began VA outpatient treatment.  The examiner then opined, "...I find there is inadequate documentation [italics added for emphasis] to relate the right shoulder complaints to his military service.  The lack of the patient documenting his alleged injury [italics added for emphasis] leaves me to believe that it is less likely as not that the [Veteran's] present right shoulder condition was not caused by, aggravated by or resulted from his military service."

The medical opinion's underlying rationale cited the absence of documented evidence of a right shoulder injury and disorder during service and for several years afterwards, until approximately 2002.  Nonetheless, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) found an examination like this inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records (STRs) to provide a negative opinion.  Moreover, in another precedent case, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.

So, ultimately, the mere absence of treatment records showing documentation of the claimed condition cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service.  The Veteran is competent as a layperson to offer his account of how he injured his right shoulder and a long history of pain symptomatology following the alleged accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Further, the Veterans Court's October 2010 memorandum decision vacated the Board's prior October 2008 denial of the right shoulder claim for dismissing the Veteran's lay assertions.  

Because the examiner did not account for, and/or consider, pertinent evidence of record, the VA examination report is inadequate and another VA medical opinion is needed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's claims file to the June 2011 VA examiner and ask him to provide an addendum opinion, wherein he considers the Veteran's lay statements and thereafter addresses the questions posed below.  

2. If the June 2011 VA examiner is not available, schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's current right shoulder disability.  At this time, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran has a current right shoulder disability, such as degenerative joint disease.  If he does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this right shoulder disability is related to or dates back to:  (a) the Veteran's period of active duty for training (ACDUTRA) from April to October 1975; and (b) his period of active duty from January to August 1978.

In making this determination, the examiner should consider the Veteran's lay statements that he progressively developed a right shoulder disability from an injury in the military.  He alleges he injured his right shoulder against the door of a C-141 airplane while attempting to do a parachute jump during military service.  He indicates this injury occurred in August 1975 in Fort Benning, Georgia, so during a period of ACDUTRA service (from April 1975 to October 1975) in the United States Army Reserves.  

However, the examiner must specifically address the Veteran's report of a right shoulder disorder having first manifested during his military service in determining whether any current right shoulder disability was incurred in service.  In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service right shoulder complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Although the Veteran is competent even as a layperson to proclaim having first experienced pain while in service, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

